FILED
                           NOT FOR PUBLICATION
                                                                           MAR 20 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In the Matter of:                                No.   17-56454

TRAVIS JACOB TRUPP,                              D.C. No.
                                                 3:16-cv-02503-DMS-DHB
_____________________

                                                 MEMORANDUM*
TRAVIS JACOB TRUPP,

              Appellant,

 v.

HIGGS FLETCHER & MACK LLP,

              Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted March 4, 2019**
                               Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WARDLAW and BENNETT, Circuit Judges, and SESSIONS,*** District
Judge.

      Travis Trupp appeals the bankruptcy court’s award of civil contempt

damages and attorney’s fees, arguing that the award is insufficient. The district

court affirmed the bankruptcy court’s ruling. We affirm as well.

      The bankruptcy court found that Higgs Fletcher & Mack LLP (“HFM”) was

liable for civil contempt sanctions, and awarded Trupp $1,067.50 in damages, fees

and costs. In doing so, the bankruptcy court properly considered whether Trupp

could have mitigated his damages in light of HFM’s diligent effort to take

responsibility for its actions. See In re Roman, 283 B.R. 1, 12 (B.A.P. 9th Cir.

2002). The bankruptcy court also properly determined a reasonable rate for

Trupp’s attorney’s services, supporting its determination with specific findings.

See Gracie v. Gracie, 217 F.3d 1060, 1070 (9th Cir. 2000). We have reviewed

Trupp’s remaining arguments and find them to be without merit.

      Trupp’s request for judicial notice of material from outside the district court

record is denied (Dkt. 21). See Fed. R. App. P. 10(a).

      AFFIRMED.




      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
                                          2